 


110 HR 6763 IH: Digital Television Coupon Extension Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6763 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Tiberi (for himself, Mr. Shays, Mr. Costello, and Mr. Ehlers) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Digital Television Transition and Public Safety Act of 2005 to extend the expiration date of digital-to-analog converter box coupons from 3 months to 6 months. 
 
 
1.Short titleThis Act may be cited as the Digital Television Coupon Extension Act of 2008. 
2.Coupon expiration extension 
(a)AmendmentSection 3005(c)(1)(C) of the Digital Television Transition and Public Safety Act of 2005 (Public Law 109–171; 120 Stat. 24) is amended by striking 3 months and inserting 6 months. 
(b)Effective DateThe amendment made by subsection (a) shall apply to any coupon issued under section 3005 of such Act on or after the date of enactment of this Act.   
 
